                                           Case 3:20-cv-00633-SI Document 100 Filed 03/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARC SILVER, et al.,                              Case No. 20-cv-00633-SI
                                   8                   Plaintiffs,
                                                                                           ORDER DENYING MOTION FOR
                                   9             v.                                        LEAVE TO FILE MOTION FOR
                                                                                           RECONSIDERATION
                                  10     BA SPORTS NUTRITION, LLC,
                                                                                           Re: Dkt. No. 99
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs have filed a motion for leave to file a motion for partial reconsideration of this

                                  14   Court’s Order Granting in Part and Denying in Part Defendant’s Motion for Sanctions. The Court

                                  15   concludes that plaintiffs have not shown that reconsideration is warranted and accordingly the

                                  16   motion is DENIED.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: March 17, 2021                        ______________________________________
                                                                                      SUSAN ILLSTON
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
